Exhibit 10.1 MedEquities Realty Trust, Inc. AMENDED AND RESTATED 2014 Equity Incentive Plan TABLE OF CONTENTS Page 1. PURPOSE 1 2. DEFINITIONS 1 3. ADMINISTRATION OF THE PLAN 6 3.1 Committee. 6 3.2 Terms of Awards. 7 3.3 Forfeiture; Recoupment. 7 3.4 No Repricing. 8 3.5 Deferral Arrangement. 8 3.6 No Liability. 8 3.7 Share Issuance/Book-Entry. 8 4. SHARES SUBJECT TO THE PLAN 8 4.1 Number of Shares Available for Awards. 8 4.2 Adjustments in Authorized Shares. 9 4.3 Share Usage. 9 5. EFFECTIVE DATE, DURATION AND AMENDMENTS 9 5.1 Effective Date. 9 5.2 Term. 9 5.3 Amendment and Termination of the Plan. 9 6. AWARD ELIGIBILITY AND LIMITATIONS 10 6.1 Service Providers and Other Persons. 10 6.2 Limitation on Shares Subject to Awards and Cash Awards. 10 6.3 Stand-Alone, Additional, Tandem and Substitute Awards. 10 7. AWARD AGREEMENT 10 8. TERMS AND CONDITIONS OF OPTIONS 11 8.1 Option Price. 11 8.2 Vesting. 11 8.3 Term. 11 8.4 Termination of Service. 11 8.5 Limitations on Exercise of Option. 11 8.6 Method of Exercise. 11 8.7 Rights of Holders of Options. 11 8.8 Delivery of Share Certificates. 12 8.9 Transferability of Options. 12 8.10 Family Transfers. 12 8.11 Limitations on Incentive Stock Options. 12 8.12 Notice of Disqualifying Disposition. 12 9. TERMS AND CONDITIONS OF STOCK APPRECIATION RIGHTS 13 9.1 Right to Payment and Grant Price. 13 9.2 Other Terms. 13 9.3 Term. 13 9.4 Transferability of SARS. 13 9.5 Family Transfers. 13 10. TERMS AND CONDITIONS OF RESTRICTED STOCK AND STOCK UNITS 14 10.1 Grant of Restricted Stock or Stock Units. 14 10.2 Restrictions. 14 10.3 Restricted Stock Certificates. 14 10.4 Rights of Holders of Restricted Stock. 14 10.5 Rights of Holders of Stock Units. 15 10.6 Termination of Service. 15 10.7 Delivery of Shares. 15 i Page 11. TERMS AND CONDITIONS OF UNRESTRICTED STOCK AWARDS AND OTHER EQUITY-BASED AWARDS 15 12. FORM OF PAYMENT FOR OPTIONS AND RESTRICTED STOCK 16 12.1 General Rule. 16 12.2 Surrender of Shares. 16 12.3 Cashless Exercise. 16 12.4 Other Forms of Payment. 16 13. TERMS AND CONDITIONS OF DIVIDEND EQUIVALENT RIGHTS 16 13.1 Dividend Equivalent Rights. 16 13.2 Termination of Service. 17 14. TERMS AND CONDITIONS OF PERFORMANCE AWARDS AND ANNUAL INCENTIVE AWARDS 17 14.1 Grant of Performance Awards and Annual Incentive Awards. 17 14.2 Value of Performance Awards and Annual Incentive Awards. 17 14.3 Earning of Performance Awards and Annual Incentive Awards. 17 14.4 Form and Timing of Payment of Performance Awards and Annual Incentive Awards. 17 14.5 Performance Conditions. 18 14.6 Performance Awards or Annual Incentive Awards Granted to Designated Covered Employees. 18 14.7 Status of Awards Under Code Section 162(m). 20 15. TERMS AND CONDITIONS OF LONG-TERM INCENTIVE UNITS 21 15.1 Vesting. 21 16. PARACHUTE LIMITATIONS 21 17. REQUIREMENTS OF LAW 22 17.1 General. 22 17.2 Rule 16b-3. 22 18. EFFECT OF CHANGES IN CAPITALIZATION 22 18.1 Changes in Shares. 22 18.2 Reorganization in Which the Company Is the Surviving Entity Which Does not Constitute a Change in Control. 23 18.3 Change in Control in which Awards are not Assumed. 23 18.4 Change in Control in which Awards are Assumed. 24 18.5 Adjustments 24 18.6 No Limitations on Company. 25 19. GENERAL PROVISIONS 25 19.1 Disclaimer of Rights. 25 19.2 Nonexclusivity of the Plan. 25 19.3 Withholding Taxes. 25 19.4 Captions. 26 19.5 Other Provisions. 26 19.6 Number and Gender. 26 19.7 Severability. 26 19.8 Governing Law. 26 19.9 Code Section 409A. 26 ii Medequities realty trust, Inc.
